TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00165-CV


                                         S. G., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


             FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
 NO. 20-FL-444, THE HONORABLE THOMAS NATHANIEL STUCKEY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on April 4, 2022.

By request to this Court dated April 7, 2022, Staci D. Slayden requested an extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See id. R. 28.4(b)(2). Accordingly, Staci D. Slayden is hereby ordered to file the

reporter’s record in this case on or before April 18, 2022. If the record is not filed by that date,

Slayden may be required to show cause why she should not be held in contempt of court.

               It is ordered on April 8, 2022.



Before Justices Goodwin, Baker, and Triana